911 F.2d 723Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Louise MCLEAN, wife of Boyd McLean, Petitioner,v.CONSOLIDATION COAL COMPANY, Director, Office of WorkersCompensation Programs, United States Department ofLabor, Respondents.
No. 89-3330.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 25, 1990.Rehearing Denied Aug. 16, 1990.

On Petition for Review of an Order of the Benefits Review Board.  (BRB No. 88-653-BLA)
Louise McLean, petitioner pro se.
William Steele Mattingly, Jackson & Kelly, Morgantown, W.V., Melissa K. Reardon Henry, Barbara J. Johnson, United States Department of Labor, Washington, D.C., for respondents.
Ben.Rev.Bd.
AFFIRMED.
Before SPROUSE* and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Louise McLean seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C. Secs. 901 et seq.    Our review of the record and the Board's decision and order discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  McLean v. Consolidation Coal Co., BRB No. 88-653-BLA (Benefits Review Board July 31, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Judge Sprouse recused himself from consideration of this appeal.  The decision is filed by a quorum of the panel.  28 U.S.C. Sec. 46(d)